              Case 3:20-cv-08119-AGT Document 5 Filed 11/18/20 Page 1 of 2




 1   ALDEN F. ABBOT
     General Counsel
 2
     GREGORY J. MADDEN
 3   DANIEL O. HANKS
     Federal Trade Commission
 4   600 Pennsylvania Ave NW, CC-10232
     Washington, DC 20580
 5   (202) 326-2426 / gmadden@ftc.gov
     (202) 326-2472 / dhanks@ftc.gov
 6   (202) 326-3768 (fax)
 7   Attorneys for Plaintiff
     FEDERAL TRADE COMMISSION
 8

 9                        UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF CALIFORNIA
10                           SAN FRANCISCO DIVISION
11
      FEDERAL TRADE COMMISSION,                       Case Number: 3:20-cv-08119-AGT
12
            Plaintiff,
13                                                    NOTICE OF APPEARANCE
            v.
14
15    BEAM FINANCIAL INC., and

16    YINAN DU,

17          Defendants.
18
19         PLEASE TAKE NOTICE that the following attorney shall now appear on
20   behalf of Plaintiff Federal Trade Commission in this action, and is authorized to
21   receive service of all pleadings, notices, orders, and other papers regarding this
22   action on behalf of Plaintiff Federal Trade Commission:
23

24
     NOTICE OF APPEARANCE                 Page 1 of 2          CASE NO. 3:20-CV-08119-AGT
             Case 3:20-cv-08119-AGT Document 5 Filed 11/18/20 Page 2 of 2




 1                Daniel O. Hanks
                  Federal Trade Commission
 2                600 Pennsylvania Ave NW, CC-10232
                  Washington, DC 20580
 3
                  dhanks@ftc.gov
 4                202-326-2472

 5   Daniel O. Hanks is admitted to practice and in good standing in the District of

 6   Columbia.

 7
                                            Respectfully submitted,
 8
     Dated: November 18, 2020               /s/ Daniel O. Hanks
 9
                                            Gregory J. Madden
10
                                            Daniel O. Hanks
11
                                            Federal Trade Commission
12                                          600 Pennsylvania Avenue NW, CC-10232
                                            Washington, DC 20580
13                                          Telephone: 202-326-2426 (Madden); 202-
                                            326-2472 (Hanks)
14
                                            Facsimile: 202-326-3768
15
                                            Attorneys for Plaintiff
16                                          FEDERAL TRADE COMMISSION
17

18
19
20
21
22
23

24
     NOTICE OF APPEARANCE                Page 2 of 2          CASE NO. 3:20-CV-08119-AGT
